Judgment reversed. See
journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed for error of the circuit court in affirming the judgment of the common pleas court, and this court coming now to render the judgment that the circuit court should have rendered, it is hereby ordered, adjudged and decreed, that the judgment of the common pleas court in this cause be, and the same hereby is, reversed for the following errors:
1. In the exclusion of testimony tending, to show the good faith of plaintiff in error, in suspending or removing the defendant in error from offi.ce.
2. There is not sufficient evidence in this record tending to sustain the plaintiff’s petition as to malice on the part of defendant in error. . . ,
3. For error of the court in its charge to the *403jury as to the facts necessary to be proven by a preponderance of the evidence to entitle plaintiff in this suit to recover on the cause of action stated in his petition.
4. For error of the court in its charge to the jury as to the measure of damages. Before the amount of salary he would have earned as such officer can be included in the damages allowed by the jury in this case, it must appear from the evidence that plaintiff has lost this salary, and has no legal right of action therefor against his employer, the city of Ironton, Ohio.
Nichols, C. J:, Shaucic, Johnson, Donahue, Wanamaker, Newman and Wilicin, JJ., concur.